Citation Nr: 9923034	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  91-48 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.  

2.  Entitlement to service connection for a psychiatric 
disorder.  

3.  Entitlement to service connection for a pulmonary 
disorder.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs






WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The appellant served on active duty for training from 
February 25 to May 22, 1980.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from March and September 1990 rating 
decisions.  

In January 1992 and February 1995, the Board remanded the 
case for additional development.  

(The issue of service connection for a psychiatric disorder 
is addressed in the remand section of this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The appellant's current gastrointestinal disability, 
manifested by irritable colon syndrome, as likely as not had 
its clinical onset during service.  

3.  No competent evidence has been submitted to show that the 
appellant has a current pulmonary disability due to disease 
or injury which was incurred in or aggravated by service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the appellant, 
his gastrointestinal disability, manifested by irritable 
colon syndrome, is due to disease which was incurred in 
service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 3.303 (1998).  

2.  The appellant has not submitted evidence of a well-
grounded claim of service connection for a pulmonary 
disorder.  38 U.S.C.A. §§ 1131, 5107(a), 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Gastrointestinal disorder

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

However, continuity of symptomatology is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

A careful review of the service medical records shows that 
the appellant was seen on April 1, 1980, complaining of 
nausea, vomiting and abdominal cramps for the previous four 
days.  It was thought that he had viral gastroenteritis.  The 
service records also indicate that he was hospitalized, but 
additional information about the hospitalization is not 
available.  When examined on April 14, 1980, for separation 
from active duty for training, it was noted that his abdomen 
was normal; however, a July 4, 1980, report prepared at Camp 
Santiago, Salinas, Puerto Rico, indicates that he was seen 
for what was thought to be gastroenteritis.  

A statement from Jose Z. Alvarez, M.D., dated in July 1983 
shows that the appellant had abdominal dyspepsia.  It was 
noted that he had lost 20 pounds in approximately two years.  
An upper gastrointestinal X-ray study indicates that findings 
were consistent with peptic ulcer disease.  This was 
confirmed by an endoscopic examination conducted in August 
1983 that resulted in a finding of severe peptic ulcer 
disease.  

In a March 1990 letter, Diego L. Coira, M.D., indicated that 
the appellant had had gastrointestinal symptoms since 
service.  This statement was consistent with the appellant's 
June 1991 testimony.  

In March 1992, a VA gastrointestinal examination was 
conducted.  The examiner diagnosed a prepyloric gastric 
ulcer, irritable colon and psychophysiologic gastrointestinal 
reaction.  The report, however, did not provide the requested 
medical opinion as to whether the currently shown 
gastrointestinal disorder was attributable to military 
service.  Thus, in February 1995, the Board remanded the case 
for another examination.  

In March 1995, the appellant underwent another VA 
gastrointestinal examination.  The examiner reviewed the 
history and diagnosed "[i]rritable colon syndrome possibly 
beginning during the military service."  Following an upper 
gastrointestinal series, prepyloric gastric ulcer was also 
diagnosed.  

In November 1997, another examination was conducted.  The 
examiner noted that there were two possible diagnoses.  
First, it was noted that radiologic findings had been 
consistent with, but not definitive for, chronic peptic ulcer 
disease.  The examiner noted that a definite diagnosis would 
require an upper endoscopy with biopsies.  It was reported 
that the etiology of peptic ulcer disease was frequently 
caused by the bacterium Helicobacter pylori; however, the 
etiology was unknown in the veteran.  The second possible 
diagnosis was that of irritable bowel syndrome, which, it was 
noted, was consistent with his complaints.  The examiner 
stated that the etiology of this "functional" disease was 
not well understood and that it was difficult, "if not 
impossible," to know if the presumed irritable bowel 
syndrome was due to disease or injury in service.  

In February 1999, the appellant was seen by a private 
gastroenterologist.  The specialist reviewed the history and 
diagnosed history of peptic disease, history of irritable 
bowel syndrome, history of mental illness and recent 
diagnosis of positive HIV disease.  It was noted that, in 
general, peptic disease was thought to be bacterial rather 
than stress related.  The gastroenterologist pointed out that 
there was nothing in the previous studies about the 
appellant's H. pylori status.  He opined that it was 
conceivable that the appellant had some sort of viral illness 
while in the service or that he began experiencing episodes 
of irritable bowel syndrome at that time.  He did, however, 
express doubt that the appellant had peptic disease in 1980.  

Although there is conflicting medical evidence concerning the 
nature of the gastrointestinal disability and its date of 
onset, the Board notes that the first evidence of 
gastrointestinal disability was during the period of service.  
Furthermore, there is medical evidence of treatment for 
recurrent gastrointestinal complaints ever since service.  
The only truly negative medical evidence is the February 1999 
private medical opinion, and even that examiner admitted that 
it was conceivable that the appellant had a viral illness 
which began in service.  

In light of the testimony that he has had gastrointestinal 
problems since service and the medical evidence consistent 
with the testimony, the Board finds that the evidence is in 
relative equipoise in this regard.  Thus, by extending the 
benefit of the doubt to the appellant, the Board finds that 
service connection for a gastrointestinal disability 
manifested by irritable colon syndrome is warranted in this 
case.  38 C.F.R. § 3.102.  


II.  Pulmonary disorder

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

As noted hereinabove, service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The appellant alleges that he has pulmonary disability due to 
his period of service.  The service medical records show 
that, in March 1980, he was treated for complaints of a sore 
throat and cough; upper respiratory infection was diagnosed.  
In April 1980, a diagnosis of rule out pneumonitis and 
pneumonia was made.  His separation examination in April 1980 
was negative for any abnormalities of the lung and chest; 
however, the July 4, 1980 report prepared at Camp Santiago, 
Salinas, Puerto Rico, indicates that he was seen for what was 
thought to be pharyngitis.

A VA pulmonary examination was conducted in March 1992.  A 
chest x-ray study was negative and the final diagnosis was 
that of no pulmonary pathology.  Indeed, there is absolutely 
no recent post-service medical evidence of a pulmonary 
disorder.  

The Board is cognizant of the appellant's opinion that he has 
a pulmonary disorder due to service.  As a lay person, 
however, he is not shown to have the expertise to proffer 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

In the absence of any medical evidence that the appellant has 
a pulmonary disorder due to disease or injury which was 
incurred in or aggravated by service, the Board must conclude 
that he has failed to meet his initial burden of producing 
evidence of a well-grounded claim of service connection.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the appellant in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The appellant has not put VA on notice that competent 
evidence exists that supports his claim that he has a 
pulmonary disorder related to service.  

The Board has disposed of the claim on a ground different 
from that of the RO, that is, whether the appellant's claim 
is well grounded rather than whether he is entitled to 
prevail on the merits, but he has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claims warranted under the circumstances.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  



ORDER

Service connection for a gastrointestinal disability, 
manifested by irritable colon syndrome, is granted.  

Service connection for a pulmonary disorder is denied, as a 
well-grounded claim has not been presented.  



REMAND

The appellant alleges that his psychiatric disorder is due to 
his gastrointestinal disorder.  Given the Board's disposition 
of the issue of service connection for a gastrointestinal 
disorder, the issue of service connection for a psychiatric 
disorder must be remanded for additional development.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to request that the appellant identify 
the names, addresses, and approximate 
dates of treatment for all VA and non-VA 
health care providers who have treated 
him since service for psychiatric 
disability.  After obtaining any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

2.  The RO should schedule the appellant 
for a VA psychiatric examination to 
determine the nature and likely etiology 
of his psychiatric disorder.  All 
indicated testing should be done in this 
regard.  The claims folder must be made 
available to and reviewed by the 
examiner, and the examiner should report 
whether the claims folder was indeed 
available and reviewed.  Based on the 
review of the case, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
psychiatric disability was caused or 
worsened by his now service-connected 
gastrointestinal disability.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
claims folder.  

3.  After undertaking any additional 
indicated development, the RO should 
review the appellant's claim of service 
connection for a psychiatric disorder.  
Due consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be issued a Supplemental Statement 
of the Case, which should include all 
pertinent laws and regulations, and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







